DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/28/21.
	Applicant’s amendment to claims 1, 2, 10, 13-15, 17 and 20 is acknowledged.
	Applicant’s cancellation of claims 9 and 16 is acknowledged.
	Applicant’s addition of new claims 21 and 22 is acknowledged.
	Claims 1-8, 10-15 and 17-22 are pending 
	
Election/Restrictions
Regarding claim 22:
MPEP §1850 (II) indicates:  “Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims.”
Newly submitted claim 22 is directed to an invention that lacks unity with the invention originally claimed for the following reasons:  
Independent claim 22 does not share the same or corresponding technical feature recited in claim 1 of “a base substrate; one or more first signal lines provided on the base substrate; a plurality of repair line sets also provided on the base substrate and configured to repair the first signal lines, each of the repair line sets comprising one or more repair lines which intersect with and are insulated from at least one of the first signal lines; and one or more second signal lines also provided on the base substrate, at least one of the one or more second 
Furthermore, independent claim 22 does not share the same or corresponding technical feature recited in claim 1 of “wherein each of the repair line sets further comprises spacers disposed in a same layer as the first signal line, the spacers are arranged at one end of the repair line to intersect with and are insulated from the repair line, and the spacers are arranged at the proximity of the other end of the repair line, wherein the spacers intersect with and are insulated from the repair line.”

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim is 22 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Please cancel new/withdrawn claim 22.

	Claims 1-8, 10-15 and 17-22 are pending and claims 8 and 22 are withdrawn.
Claims 1-7, 10-15 and 17-21 are subject to examination at this time.

Allowable Subject Matter
Claims 1-7, 10-12, 14, 15 and 17-20 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, lines 8-10, the limitation “arranging the repair line and the first signal line to intersect with and be insulated from each other means that the repair line and the first signal line are arranged to intersect with each other at an angle and be substantially insulated from each other at their intersection” is indefinite.  The limitation appears to be a duplicate of lines 5-7 rather than an alternative limitation.
In claim 21, line 1, there is insufficient antecedent basis for “wherein each of repair line sets”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Chinese Publication No. 206758435 (see attached English abstract and machine translation) in view of Jin et al., US Publication No. 2015/0042690 A1.

Li teaches:
21.  An array substrate, (see figs. 1-2) wherein each of repair line sets (e.g. In fig. 1, there is a plurality of repair lines or sets because the display is a grid array.) further comprises spacers (13).., the spacers (13) are arranged at one end (e.g. top end) of the repair line (8) to intersect (e.g. grid array) with and are insulated (7) from the repair line (8), and the spacers (13) are arranged at the proximity of the other end (e.g. bottom end toward IC 6) of the repair line (8), wherein the spacers (13) intersect (e.g. grid array) with and are insulated (7) from the repair line (8).  See Li at English abstract and machine translation pages 1-3.

Li is silent the “spacers disposed in a same layer as a first signal line”.
However, Li teaches the array substrate comprises gate lines (4) and data lines (5).  In fig. 3, the spacers (13) are disposed directly under the data line (5).
In an analogous art, Jin, in fig. 4, teaches forming signal lines such as data assistance lines (53) directly under data line (71).  See Jin at para. [0075], also see para. [0049] – [0089], figs. 1-7. 
One of ordinary skill in the art modifying the teachings of Li with Jin to form signal lines such as data assistance lines directly under the data line would form “spacers disposed in a same layer as a first signal line”, as recited in the claim.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Li with the teachings of Jin because a display with reduced RC delay by minimizing parasitic capacitance can be achieved with assistance data lines and assistance scan lines.  See Jin at para. [0008].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 August 2021